Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 01/04/2021 is acknowledged.

Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osaki (JP 2006/256433).
Regarding claim 1, Osaki discloses [Figures 1 and 4-5] a tire 1 comprising: a convex protector 5 (projection) disposed between a tread end and a maximum width position of the side of a tire [See Figure 1 for protector placement], wherein the protector 5 (projection) includes a narrow groove 8 extending through an outer side surface of the convex protector 5 (projection) in a circumferential direction [Figures 4 and 5, Paragraph 0017].
Regarding claim 2, Osaki discloses [Figures 4 and 5] the narrow groove 8 disposed in a region in which a distance from the tire maximum outer diameter (outer side end) of the tire is 15% to 45% of a cross sectional tire height SH (H1 in the instant claim) of the tire in a radial direction [Figure 1, Paragraph 0014].
Regarding claim 3, Osaki discloses [Figures 4 and 5] the narrow groove 8 with a width of from 1 to 5 mm [Paragraph 0017]. Osaki specifically discloses an example [Conventional Tire 3, Paragraph 0025] wherein the width of the narrow groove 8 is 1.5 mm, anticipating the claimed range of 1.5 mm to 3.0 mm.
Regarding claim 6, Osaki discloses [Figures 1 and 4-5] a protector 5 (projection), with a protrusion height T (thickness) that can be seen [Figure 1] to be maintained across the extent of the protector 5 (projection). The protrusion height T (thickness) is disclosed to be from 0.5 mm to 3 mm [Paragraph 0013], with a specific example [Paragraph 0025] given of T being equal to 1.0 mm. The protector 5 (projection) is supplied with a narrow groove 8 on the surface of this protector. As the protrusion height T (thickness) is constant across the surface of the protector 5 except for where the narrow groove 8 is supplied, a protrusion height Ti of the protector portion radially inwards from the narrow groove 8 and protrusion height To of the protector portion radially outwards from the narrow groove 8 are both equal to protrusion height T (thickness) (Ti = To = T = 1.0mm). Therefore, a ratio Ti/To calculates to 1.0, anticipating the claimed range of Ti/To being from 0.95 to 1.05.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Osaki (JP 2006/256433).
Regarding claim 7, Osaki discloses [Figures 1 and 4-5] the invention of claim 1 as disclosed above. Claim 7 recites “the tire is produced by using a mold which has a first part and a second part and has a dividing line, between the first part and the second part, which extends in the circumferential direction and comes into contact with the side surface, and the groove overlaps an imaginary line, on the side surface, corresponding to the dividing line” which is product by process limitation. “[E]ven though product-by-process claims are limited by and 
The limitations of claim 7 fail to result in a materially different product than what is disclosed by Osaki, anticipating the claim; however, if this is not clearly envisioned, then it is reasonably expected by a person having ordinary skill in the art that the tire disclosed by Osaki would not be materially different from the product produced by the product by process limitations of claim 7. 

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (JP 2007/022367).
Regarding claim 1, Nakano discloses [Figures 1 and 2] a tire 1 comprising: a side protector 4 (projection) disposed between a tread end and a maximum width position on a side surface of the tire [See Figure 1 for protector placement], wherein the side protector 4 (projection) includes a groove 6 that extends through the outer surface of the side protector 4 (projection) in a circumferential direction.
Regarding claim 6, Nakano discloses [Figures 1 and 2] a side protector 4 (projection) with a raised height H (thickness) that can be seen [Figure 2] to be constant across the extent of the protector 4 (projection). A groove 6 (directed to any of the grooves in Figure 2) is formed on the surface of the protector 4 (projection). As the raised height H is constant across the surface of the protector 4 except where the grooves 6 are supplied, the thickness Ti of a protector 6 (directed to any of the grooves in Figure 2) and a thickness To of a protector portion radially outward of the groove 6 (directed to any of the grooves in Figure 2) are both equal to raised height H (thickness) (Ti = To  = H). Therefore a ratio of Ti/To calculates to 1.0, anticipating the claimed range of 0.95 to 1.05.

Claims 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakano (JP 2007/022367).
Regarding claim 5, Nakano discloses the invention of claim 1 above. Nakano further discloses [Figure 2] a groove 6 (directed to the groove second from the top side of Figure 2) with a portion radially inward of this groove having a width Wi and a portion radially outward of this groove having a width Wo, wherein the ratio Wi/Wo can be seen to be 2, anticipating the claimed range of 1.5 to 2.5 [See annotated Figure 2 below for portion delineation]. Alternatively, if the anticipation of these limitations is not clearly envisioned, then it would be reasonably expected by one having ordinary skill in the art based on the teachings above and the annotated Figure 2 below.

    PNG
    media_image1.png
    560
    613
    media_image1.png
    Greyscale

Annotated Figure 2 [Nakano]

Regarding claim 7, Nakano discloses [Figures 1 and 2] the invention of claim 1 as disclosed above. Claim 7 recites “the tire is produced by using a mold which has a first part and a second part and has a dividing line, between the first part and the second part, which extends in the circumferential direction and comes into contact with the side surface, and the groove overlaps an imaginary line, on the side surface, corresponding to the dividing line” which is product by process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113
The limitations of claim 7 fail to result in a materially different product than what is disclosed by Nakano, anticipating the claim; however, if this is not clearly envisioned, then it is reasonably expected by a person having ordinary skill in the art that the tire disclosed by Nakano would not be materially different from the product produced by the product by process limitations of claim 7.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaji (JP 2004/306873).
Regarding claim 1, Kaji discloses [Figures 1 and 2] a tire 1 comprising: a ridge 8 (projection) disposed between a tread end and a maximum width position on a side surface of the tire [See Figures 1 and 2 for placement], wherein the ridge 8 (projection) include a recess 8a (groove) that extends through an outer side surface of the ridge 8 in a circumferential direction.
Regarding claim 4, Kaji discloses [Figure 2] the thickness T1 of the edges of the ridge 8 (projection) as being 1.2 times the thickness T3 of the bottom of the recess 8a (groove) [Lines 56-57 and 111-113]. This is equivalent to a recess 8a (groove) depth of approximately 17% of the ridge 8 (projection) thickness, anticipating the claimed range of 15% to 30%.
Regarding claim 6, Kaji discloses [Figure 2] two ends 8b of the ridge 8 (projection) that surround the recess 8a (groove) radially inward and outward. Each end defines a radially inward portion and a radially outward portion of the ridge 8 (projection). As each end 8b has a thickness T1 that is mutually equivalent, a ratio of Ti/To (where Ti is the thickness of the radially inward portion, To is the thickness of the radially outward portion, and both equal T1) is found to be 1.0, anticipating the claimed range of from 0.95 to 1.05.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaji (JP 2004/306873).
Regarding claim 7, Kaji discloses [Figures 1 and 2] the invention of claim 1 as disclosed above. Claim 7 recites “the tire is produced by using a mold which has a first part and a second part and has a dividing line, between the first part and the second part, which extends in the circumferential direction and comes into contact with the side surface, and the groove overlaps an imaginary line, on the side surface, corresponding to the dividing line” which is product by process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113
The limitations of claim 7 fail to result in a materially different product than what is disclosed by Kaji, anticipating the claim; however, if this is not clearly envisioned, then it is reasonably expected by a person having ordinary skill in the art that the tire disclosed by Kaji would not be materially different from the product produced by the product by process limitations of claim 7.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Osaki (JP 2006/256433) in view of Komori (JP 2016/198999).

Komori teaches [Figure 1] a method of producing a tire 2 having grooves between the tread end and maximum width position using a mold 1 which has a tread segment 6 (first part) and a sidewall mold 7 (second part) and has a split surface 9 (dividing line), between the tread segment 6 (first part) and the sidewall mold 7 (second part), which extends in the circumferential direction and comes into contact with the side surface, and the ridge portion 10 (corresponds to the groove in the molded tire) overlaps an imaginary line, on the side surface, corresponding to the split surface (dividing line) [Komori Paragraphs 22-24].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Osaki with the teachings of Komori to have a tire produced by using a mold that has a tread segment and a sidewall mold, with a split surface between them extending in the circumferential direction and coming into contact with the side surface of the tire, wherein a ridge portion forming a groove in the tire surface overlaps an imaginary line, on the side surface, corresponding to the split surface. Doing so would allow for the delay of contact of the outer surface of the tire with the split surface during vulcanization, preventing rubber from being caught in the split surface; this suppresses the generation of flash and other defects on the tire surface [Komori Paragraph 0024].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (JP 2007/022367) in view of Komori (JP 2016/198999).
Regarding claim 7, Nakano does not recite the precise method by which the tire disclosed is produced.
Komori teaches [Figure 1] a method of producing a tire 2 having grooves between the tread end and maximum width position using a mold 1 which has a tread segment 6 (first part) and a sidewall mold 7 (second part) and has a split surface 9 (dividing line), between the tread 6 (first part) and the sidewall mold 7 (second part), which extends in the circumferential direction and comes into contact with the side surface, and the ridge portion 10 (corresponds to the groove in the molded tire) overlaps an imaginary line, on the side surface, corresponding to the split surface (dividing line) [Komori Paragraphs 22-24].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano with the teachings of Komori to have a tire produced by using a mold that has a tread segment and a sidewall mold, with a split surface between them extending in the circumferential direction and coming into contact with the side surface of the tire, wherein a ridge portion forming a groove in the tire surface overlaps an imaginary line, on the side surface, corresponding to the split surface. Doing so would allow for the delay of contact of the outer surface of the tire with the split surface during vulcanization, preventing rubber from being caught in the split surface; this suppresses the generation of flash and other defects on the tire surface [Komori Paragraph 0024].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaji (JP 2004/306873) in view of Komori (JP 2016/198999).
Regarding claim 7, Kaji does not recite the precise method by which the tire disclosed is produced.
Komori teaches [Figure 1] a method of producing a tire 2 having grooves between the tread end and maximum width position using a mold 1 which has a tread segment 6 (first part) and a sidewall mold 7 (second part) and has a split surface 9 (dividing line), between the tread segment 6 (first part) and the sidewall mold 7 (second part), which extends in the circumferential direction and comes into contact with the side surface, and the ridge portion 10 (corresponds to the groove in the molded tire) overlaps an imaginary line, on the side surface, corresponding to the split surface (dividing line) [Komori Paragraphs 22-24].
allow for the delay of contact of the outer surface of the tire with the split surface during vulcanization, preventing rubber from being caught in the split surface; this suppresses the generation of flash and other defects on the tire surface [Komori Paragraph 0024].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buffetaud (FR 3044970) discloses circumferentially raised elements on the exterior of the sidewall of a tire with a separation zone between two raised elements oriented in the circumferential direction. These raised elements being placed there to protect from external obstacles.
Suzuki (JP 2001/225613) discloses a side protector on the exterior of the sidewall of a tire provided with recessed grooves to increase the cut resistance and bendability of the side protector.
Omokawa et al. (US 5,769,976) discloses a method of producing a pneumatic tire using a split mold, wherein the split lines lie in a tire buttress region along the space between ribs and grooves on the buttress region to prevent the occurrence of burrs along the split line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749